DETAILED ACTION
	This application has been examined. Claims 21-22,24-28,30-34,36-38 are pending. Claims 1-20,23,29,35 are cancelled claims.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are moot in view of the new grounds for rejection. 
The Applicant presents the following argument(s) [in italics]:
…[the prior art fails to disclose wherein the second] window is different from the first window of the feed listing and the third window of the hierarchical tree format of the headlines allowing the user to modify this second window, its location or its presence, without affecting the other two windows.

 	Beringer Paragraph 9 disclose wherein by removing or "tearing off" tabs, the user is able to grab and drag tabs out of a tabstrip and transform them into windows. The windows may be docked or floating in the display. 
 	Khan-Beringer disclosed (re. Claim 21) in response to the user operation associated with at least one of the one or more feed-enabled pages, displaying a tearoff object in a persistent window separate from the window of the web browser.( Beringer- Paragraph 9, removing or "tearing off" tabs, the user is able to grab and drag tabs out of a tabstrip and transform them into windows. The windows may be docked or floating in the display. ) 
While Khan-Beringer substantially disclosed the claimed invention Khan-Beringer does not disclose (re. Claim 21) a request to the user device to display a tearoff object in a persistent third window of the web browser, wherein the persistent third window is separate from the first window of the web browser
Gallo disclosed (re. Claim 21) a request to the user device to display a tearoff object in a persistent third window of the web browser, wherein the persistent third window is separate from the first window of the web browser (Gallo-Figure 6B,Paragraph 151, The CDK 614 may also enable the content designer to drag and drop image content into each cell 101 of the environment 100, for example through a file browser tab 614b. )
Khan,Beringer and Gallo are analogous art because they present concepts and practices regarding tab windows.  At the time of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Gallo into 

 
Priority
	This application claims benefits of priority from US Application 11/197681filed August 3, 2005.
 
	The effective date of the claims described in this application is August 3, 2005.
 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22,25,27-28,31,33-34,37  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan (US Patent 7865511) further in view of  Beringer (USPGPUB 2005/0283738) further in view of Gallo (USPGPUB 2006/0161863) further in view of Carr (USPGPUB 2005/0273503).
In regard to Claim 21
Khan Column 10 Lines 5-25 disclosed wherein bookmark management view 310 includes several bookmarks, including bookmarks for web pages and bookmarks for feeds. In the illustrated embodiment, a web page bookmark is indicated by a globe Favorites icon ("favicon" or "page icon") 330, while a feed bookmark is indicated by a newspaper favicon 340 and an RSS badge 350.
Khan Column 10 Lines 30-40 disclosed wherein if multiple bookmarked feeds exist, each feed opens in a different feed window or under a different tab (e.g., in a tabbed browser). In another embodiment, the bookmarked feeds are aggregated so that their articles form one feed and that one feed is then displayed in one feed window or under one tab (e.g., in a tabbed browser). In one embodiment, a feed contained in a first folder and a feed contained in a second folder (which is nested within the first folder) can also be aggregated, even though they are located in different levels of the folder hierarchy.
Khan disclosed (re. Claim 21) a method for providing persistent access to a data feed listing in a web page, the method comprising the following operations performed by at least one processor:
displaying, on a user device, a window of a web browser; displaying, in the window of the web browser, a list linking to one or more feed-enabled pages;( Khan-Column 10 Lines 5-25, bookmark management view 310 includes several bookmarks, including bookmarks for web pages and bookmarks for feeds.  A web page bookmark is indicated by a globe Favorites icon ("favicon" or "page icon") 330, while a feed bookmark is indicated by a newspaper favicon 340 and an RSS badge 350. ) 

receiving, via the user device, input specifying a user operation associated with the at least one of the one or more feed enabled pages;(Khan- Column 11 Lines 20-35, user can specify which content is to be displayed and/or the format in which it is to be displayed ) 
providing, to at least one server, data associated with the user operation; (Khan- Column 11 Lines 20-35, if the number of articles to be displayed exceeds a particular threshold (e.g., 50), then the articles are divided into multiple pages, where a page includes a subset of the total articles to be displayed. Page size is selected to be some manageable and easily displayed quantity of articles ) 
and in response to the user operation associated with at least one of the one or more feed-enabled pages, displaying a tab window object in a persistent window separate from the window of the web browser.(Khan- bookmarked feeds are aggregated so that their articles form one feed and that one feed is then displayed in one feed window or under one tab (e.g., in a tabbed browser) ) and 
automatically and periodically retrieving one or more headlines (Khan-Column 11 Lines 35-45, the user can control the order in which articles are displayed by selecting a particular article characteristic, such as article date, article title, or article source ) 
display the one or more retrieved headlines overlaid above visible applications displayed on the user device’   (Khan-Column 6 Lines 5-10, a window-shade effect is used, in which the feed appears to "roll down" over the web page, obscuring it. Similarly, when the browser toggles from displaying a feed to displaying a web page, the feed appears to "roll up" and expose the underlying web page )
  	While Khan substantially disclosed the claimed invention Khan does not disclose (re. Claim 21) receiving, via the user device, input specifying a user operation moving the at least one of the one or more feed enabled pages.
 	While Khan substantially disclosed the claimed invention Khan does not disclose (re. Claim 21) in response to the user operation associated with at least one of the one or more feed-enabled pages, displaying a tearoff object in a persistent window separate from the window of the web browser.
 	While Khan substantially disclosed the claimed invention Khan does not disclose (re. Claim 21) a request to the user device to display a tearoff object in a persistent third  window of the web browser, wherein the persistent third window is separate from the first window of the web browser
 	While Khan substantially disclosed the claimed invention Khan does not disclose (re. Claim 21) ‘wherein the tearoff object is configured to display the one or more retrieved headlines overlaid above visible applications displayed on the user device’   .
 	
 	While Khan substantially disclosed the claimed invention Khan does not disclose (re. Claim 21) ‘automatically and periodically retrieving one or more headlines corresponding to the one or more feed-enabled pages at a frequency based upon default values or user preferences’.
While Khan substantially disclosed the claimed invention Khan does not disclose (re. Claim 21) sending, by the server processor, instructions to the user device for displaying a second window on the web browser of the user device, the second window configured to enable a second user to post commentary on the second window, the commentary corresponding to the one or more feed-enabled pages.

 	 Beringer Paragraph 9 disclose wherein by removing or "tearing off" tabs, the user is able to grab and drag tabs out of a tabstrip and transform them into windows. The windows may be docked or floating in the display.
 	Beringer disclosed   (re. Claim 21) receiving, via the user device, input specifying a user operation moving the at least one of the one or more feed enabled pages ( Beringer- Paragraph 9, removing or "tearing off" tabs, the user is able to grab and drag tabs out of a tabstrip and transform them into windows. The windows may be docked or floating in the display. )

 	Beringer disclosed (re. Claim 21) in response to the user operation associated with at least one of the one or more feed-enabled pages, displaying a tearoff object in a persistent window separate from the window of the web browser.( Beringer- Paragraph 9, removing or "tearing off" tabs, the user is able to grab and drag tabs out of a tabstrip and transform them into windows. The windows may be docked or floating in the display. ) 

Khan and Beringer are analogous art because they present concepts and practices regarding tab windows.  At the time of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Beringer into Khan.  The motivation for the said combination would have been to provide a tabstrip which offers improved interactivity and improving the user's awareness of the information content of the tabstrip which increases the user's ease of navigation. 
Khan-Beringer disclosed (re. Claim 21) ‘wherein the tearoff object ( Beringer- Paragraph 9, removing or "tearing off" tabs, the user is able to grab and drag tabs out of a tabstrip and transform them into windows. The windows may be docked or floating in the display )  is configured to display the one or more retrieved headlines overlaid above visible applications displayed on the user device’   (Khan-Column 6 Lines 5-10, a window-shade effect is used, in which the feed appears to "roll down" over the web page, obscuring it. Similarly, when the browser toggles from displaying a feed to displaying a web page, the feed appears to "roll up" and expose the underlying web page ) 
While Khan-Beringer substantially disclosed the claimed invention Khan-Beringer does not disclose  (re. Claim 21) ‘automatically and periodically retrieving one or more headlines corresponding to the one or more feed-enabled pages at a frequency based upon default values or user preferences’.
While Khan-Beringer substantially disclosed the claimed invention Khan-Beringer does not disclose  (re. Claim 21) a request to the user device to display a tearoff object in a persistent third window of the web browser, wherein the persistent third window is separate from the first window of the web browser
Gallo Paragraph 162-Paragraph 163 disclosed wherein a scheduled update process may be provided for updating cell content at regular scheduled periods. In addition, selection menu option in the viewer application 104 may include an update content option selectable by a user at any time causing the viewer application 104 to download updated cells from the content server 710.
Gallo disclosed (re. Claim 21) ‘automatically and periodically retrieving one or more content corresponding to the one or more feed-enabled pages at a frequency based upon default values or user preferences’ (Gallo- Paragraph 162-Paragraph 163,a scheduled update process may be provided for updating cell content at regular scheduled periods. In addition, selection menu option in the viewer application 104 may include an update content option selectable by a user at any time causing the viewer application 104 to download updated cells from the content server 710. ) 
Gallo disclosed (re. Claim 21) a request to the user device to display a tearoff object in a persistent third window of the web browser, wherein the persistent third window is separate from the first window of the web browser (Gallo-Figure 6B,Paragraph 151, The CDK 614 may also enable the content designer to drag and drop image content into each cell 101 of the environment 100, for example through a file browser tab 614b. )
Khan and Gallo are analogous art because they present concepts and practices regarding tab windows.  At the time of the claimed invention it would have been obvious 
Khan-Beringer-Gallo disclosed (re. Claim 21) ‘automatically and periodically retrieving one or more headlines (Khan-Column 11 Lines 35-45, the user can control the order in which articles are displayed by selecting a particular article characteristic, such as article date, article title, or article source ) corresponding to the one or more feed-enabled pages at a frequency based upon default values or user preferences’ (Gallo- Paragraph 162-Paragraph 163,a scheduled update process may be provided for updating cell content at regular scheduled periods. In addition, selection menu option in the viewer application 104 may include an update content option selectable by a user at any time causing the viewer application 104 to download updated cells from the content server 710. ) 

Khan-Beringer-Gallo disclosed (re. Claim 21) receiving at a user device  (Khan-Column 16 Lines 45-50, Server-side aggregation includes a feed database storing an aggregate feed and a feed browser accessing this feed , Column 5 Lines 25-30, "feed browser"  located on a remote computer  )  a request for displaying a first window on a web browser of the user device;(Khan- Column 9 Lines 45-50, the browser can include code that takes a feed as input and generates a visual representation of it. The code can determine graphical user interface elements to display the feed (similar to code found in feed viewers), Column 11 Lines 20-40, a "theme" determines the format in which a feed, is displayed. A theme is specified using a set of template files and a set of format files. The template files specify which information is displayed (e.g., articles, article meta-data, and feed meta-data) and in what order ) 
receiving at a user device  (Khan-Column 16 Lines 45-50, Server-side aggregation includes a feed database storing an aggregate feed and a feed browser accessing this feed, Column 5 Lines 25-30, "feed browser"  located on a remote computer )   a request for displaying a feed listing in the first window of the web browser, wherein the feed listing includes i) links to one or more feed-enabled pages, ( Khan-Column 10 Lines 5-25, bookmark management view 310 includes several bookmarks, including bookmarks for web pages and bookmarks for feeds.  A web page bookmark is indicated by a globe Favorites icon ("favicon" or "page icon") 330, while a feed bookmark is indicated by a newspaper favicon 340 and an RSS badge 350. )  and ii) one or more headlines corresponding to the one or more feed-enabled pages; (Khan-Column 11 Lines 35-45, the user can control the order in which articles are displayed by selecting a particular article characteristic, such as article date, article title, or article source ) 

receiving at a user device  a request for refreshing the feed listing at periodic intervals, (Gallo- Paragraph 162-Paragraph 163,a scheduled update process may be provided for updating cell content at regular scheduled periods. In addition, selection menu option in the viewer application 104 may include an update content option selectable by a user at any time causing the viewer application 104 to download updated cells from the content server 710. ) 
   wherein refreshing the feed listing includes refreshing at least one of i) the one or more headlines (Khan-Column 11 Lines 35-45, the user can control the order in which articles are displayed by selecting a particular article characteristic, such as article date, article title, or article source ) and ii) the links to the one or more feed-enabled pages; ( Khan-Column 10 Lines 5-25, bookmark management view 310 includes several bookmarks, including bookmarks for web pages and bookmarks for feeds.  A web page bookmark is indicated by a globe Favorites icon ("favicon" or "page icon") 330, while a feed bookmark is indicated by a newspaper favicon 340 and an RSS badge 350. )  
send to a server processor, (Khan-Column 16 Lines 45-50, Server-side aggregation includes a feed database storing an aggregate feed and a feed browser accessing this feed, Column 5 Lines 25-30, "feed browser"  located on a remote computer)   indication from the user device that a user interacted with the first window of the web browser, wherein the user interaction includes moving at least one of the one or more feed-enabled pages from a first location to a second location on the web browser; ( Beringer- Paragraph 9, removing or "tearing off" tabs, the user is able to grab and drag tabs out of a tabstrip and transform them into windows. The windows may be docked or floating in the display. ) and
in response to receiving indication of the user interaction with the first window of the web browser, receiving at a user device  (Khan-Column 16 Lines 45-50, Server-side aggregation includes a feed database storing an aggregate feed and a feed browser accessing this feed )   a request to the user device to display a tearoff object in a persistent third  window of the web browser, (Gallo-Figure 6B, The CDK 614 may also enable the content designer to drag and drop image content into each cell 101 of the environment 100, for example through a file browser tab 614b. )
 wherein the persistent third window is separate from the first window of the web browser, ( Beringer- Paragraph 9, removing or "tearing off" tabs, the user is able to grab and drag tabs out of a tabstrip and transform them into windows. The windows may be docked or floating in the display. ) wherein the tearoff object is configured to display the one or more headlines in a hierarchical tree format, (Khan-Column 6 Lines 5-10,a feed contained in a first folder and a feed contained in a second folder (which is nested within the first folder) can also be aggregated, even though they are located in different levels of the folder hierarchy )  and is further configured to persist as an overlay above visible applications displayed on the user device...” (Khan-Column 6 Lines 5-10, a window-shade effect is used, in which the feed appears to "roll down" over the web page, obscuring it. Similarly, when the browser toggles from displaying a feed to displaying a web page, the feed appears to "roll up" and expose the underlying web page ) 
While Khan-Beringer-Gallo substantially disclosed the claimed invention Khan-Beringer-Gallo does not disclose (re. Claim 21) receiving at a user device a request for displaying a second window on the web browser of the user device, the second window configured to enable a second user to post commentary on the second window, the commentary corresponding to the one or more feed-enabled pages.

Carr disclosed (re. Claim 21) receiving at a user device a request for displaying a second window on the web browser of the user device (Carr-Paragraph 7, updating the content of a blog through the familiar interface of the instant messaging client )    the second window configured to enable a second user to post commentary on the second window, the commentary corresponding to the one or more feed-enabled pages.  (Carr-Paragraph 10, receiving a blog comment posting and routing an instant message containing the blog comment posting to at least one chat client. The method further can include the steps of receiving an instant message response to the routed instant message and translating the instant message response for posting in a blog. Subsequently, the translation can be forwarded to the blog for posting. Preferably, the translating step can include the step of translating the instant message to a syndicated format. ) 
Khan, Beringer and Carr are analogous art because they present concepts and practices regarding content syndication and RSS feeds.  At the time of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Carr into Khan-Beringer-Gallo.  The motivation for the said combination would have been to enable a real-time bi-directional blogging system so that the instant messaging system and the blog can be used to facilitate collaboration between various 
The Examiner notes wherein Carr does not explicitly disclose displaying a second window.  Carr does not explicitly disclose displaying an IM interface as a window. 
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of  (B) Simple substitution of one known element for another to obtain predictable results;  and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
  	The Examiner notes wherein Beringer Paragraph 30 disclosed displaying multiple application interfaces as a plurality of windows.  At the time of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to display the Carr IM interface using the Beringer display windows, such that Beringer displays a first and second window.  The motivation for the said combination would have been to enable the user to view the application interfaces in a preferred arrangement on the display screen.

In regard to Claim 27

In regard to Claim 33
Claim 33 (re. non-transitory computer readable medium) recites substantially similar limitations as Claim 21.  Claim 33 is rejected on the same basis as Claim 21.

In regard to Claim 22,28,34
Khan-Beringer-Gallo-Carr disclosed (re. Claim 22,28,34) wherein the user includes representing a detaching of the at least one of the one or more feed enabled pages. ( Beringer- Paragraph 9, removing or "tearing off" tabs, the user is able to grab and drag tabs out of a tabstrip and transform them into windows. The windows may be docked or floating in the display. ) from a list of feed enabled pages.
In regard to Claim 25,31,37
Khan-Beringer-Gallo-Carr disclosed (re. Claim 25,31,37) wherein the at least one server isolates the web browser from RSS protocols.(Khan- Aggregation and/or filtering can be performed server-side ) 


 Claims 24,30,36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan (US Patent 7865511) further in view of  Beringer (USPGPUB 2005/0283738) further in view of Gallo (USPGPUB 2006/0161863) further in view of Carr (USPGPUB 2005/0273503) further in view of Ferguson (USPGPUB 2002/0065849).

In regard to Claim 24,30,36
Khan-Beringer-Gallo-Carr disclosed (re. Claim 24,30,36) displaying the tearoff object. ( Beringer- Paragraph 9, removing or "tearing off" tabs, the user is able to grab and drag tabs out of a tabstrip and transform them into windows. The windows may be docked or floating in the display. )
While Khan-Beringer-Gallo substantially disclosed the claimed invention Khan-Beringer-Gallo does not disclose (re. Claim 24,30,36) displaying the tearoff object in the form of a ticker-style display.
 Ferguson Paragraph 14 disclosed modifying word processing documents by embedding network-enabling objects that can launch and make use of network-based functionality from within the productivity application.

Ferguson disclosed (re. Claim 24,30,36) displaying the tearoff object in the form of a ticker-style display.   (Ferguson-Paragraph 174, a web page maintained by an information provider that displays stock prices information will generally include some information that remains essentially constant, such as the page layout, ticker symbol, information provider's name and logo, as well as other information that requires frequent updating, such as stock prices and performance data.) 
 Khan, Beringer and Ferguson are analogous art because they present concepts and practices regarding tab windows.  At the time of the claimed invention it would have 
Claims 26,32,38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khan (US Patent 7865511) further in view of  Beringer (USPGPUB 2005/0283738) further in view of Gallo (USPGPUB 2006/0161863) further in view of Carr (USPGPUB 2005/0273503) further in view of McMahan (USPGPUB 2005/0223081).

In regard to Claim 26,32,38
Khan-Beringer-Gallo-Carr disclosed (re. Claim 23,32,38) displaying the tearoff object. ( Beringer- Paragraph 9, removing or "tearing off" tabs, the user is able to grab and drag tabs out of a tabstrip and transform them into windows. The windows may be docked or floating in the display. )
While Khan-Beringer-Gallo substantially disclosed the claimed invention Khan-Beringer-Gallo does not disclose (re. Claim 26,32,38) wherein the tearoff object has characteristics independent of the web browser.
McMahan Paragraph 16 disclosed an independently managed window or page may be formed in response to the detach feature 306 being activated. Forming independently managed windows or pages is known by those skilled in the art. An independently managed window may be formed or created for each detached portlet.
an independently managed window or page may be formed in response to the detach feature 306 being activated. Forming independently managed windows or pages is known by those skilled in the art. An independently managed window may be formed or created for each detached portlet.) 
Khan, Beringer and McMahan are analogous art because they present concepts and practices regarding tab windows.  At the time of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine McMahan into Khan-Beringer-Gallo.  The motivation for the said combination would have been to enable the detached portlet to be transferred to the independently managed window or page. In block 112, a placeholder may be formed in the portal to represent and hold the place for the detached portlet. The placeholder may be substantially smaller than the original portlet because of less content to occupy much less space or real estate in the portal and to unclutter the portal.  


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Please refer to the enclosed PTO-892 form.
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444